* * * * * * * * * * *
Based upon a review of the record, the Full Commission agrees with Commissioner Ballance that the plaintiff in his affidavit failed to show that the Industrial Commission has subject matter jurisdiction over his claims pursuant to N.C. Gen. Stat. §143-291(a). N.C. Gen. Stat. § 143-291(a) gives the Industrial Commission jurisdiction over individual claims that arise as a result of the negligence of any officer, employee, involuntary servant or agent of the State while acting within the scope of his office, employment, service, agency, or authority, under circumstances where the State of North Carolina, if a private person, would be liable.
Upon review of the Affidavit in this matter, it is determined that plaintiff's claims are not against the North Carolina State Bar. It is also determined that the party named in the Affidavit is neither a state agency nor a state employee and cannot be represented by the North Carolina Department of Justice and the claims cannot be brought under the Tort Claims Act. Accordingly, the undersigned affirm the August 12, 2004 Order and plaintiff's claim is HEREBY DISMISSED.
This the __ day of June, 2006.
                              S/_______________ DIANNE C. SELLERS COMMISSIONER
CONCURRING:
  S/_______________ CHRISTOPHER SCOTT COMMISSIONER
  S/____________ BUCK LATTIMORE CHAIRMAN